

Exhibit 10.33


STATEMENT OF WORK
QH-003


This Statement of Work (“SOW”), by and between Touchpoint Metrics, Inc. (“the
Company”) and Quadrant Homes (“Client”) effective as of the later date signed
below (“Effective Date”), will serve as Client’s approval for the Company to
begin work on the project outlined in the Company’s April 2, 2013 proposal for
services titled “Web-Based Digital Experience: A Website Strategy, Design and
Development proposal for Evoke” (“Proposal”) under the general terms of the
engagement as described there and in the following:


Project Name: Evoke Website Architecture and Prototype


Project Description: Development of a “clickable prototype” for the Evoke
website, including the site architecture and information design (comprised of
all pages, the navigation systems which interlink those pages, and each of the
individual elements which reside on each page). Each individual page will be
thought through and laid out (architecture and information design), but not
designed or produced.


This will be instrumental in helping Client leverage the Evoke experience while
transforming the home buyer experience in preparation for the launch of Evoke,
and will serve as an interactive blueprint for your development team.
As-required oversight of site development against this prototype will be a
component of our hourly review project (QH-002, Marketing Oversight/Creative
Direction).


Budget Estimate:


Phase I:
Strategy and Architecture
$8,500
Phase II:
Design and User Interface Development
11,925
Phase III:
Web Design Extension
7,575
 
  Total Fees:
$28,000



The Company’s budget estimates are based on an estimate of the actual time and
resources required to complete the SOW. These fees are presented as a fixed bid
fee to complete the work outlined.  The fees would only change if the scope of
work changes, and only if authorized by the Client in advance, through a signed
Estimated Addendum, of such fees being incurred.


Out-of-pocket expenses are not included, but typically do not exceed 10% of
budget total for an engagement of this type.  See “Out-of-Pocket Expenses”
section below.


Payment Schedule:
Upon the Effective Date, an amount equal to one-half of the total amount of fees
specified in the Budget Estimate (i.e., Twenty Eight Thousand U.S. Dollars
($28,000)) (the “Project Fee Total”) will be invoiced and due upon receipt of
such invoice ($14,000).  The second and final invoice for the remaining one-half
of the Project Fee Total ($14,000) will be sent upon delivery of all
deliverables specified in the Project Description, or as estimated, five (5)
weeks after the Effective Date, whichever comes second.  All invoices, except
the initial invoice which is due upon receipt, are due Net 15 days.


Out-of-Pocket Expenses:
Out-of-pocket expenses include (but are not limited to) color outputs, copies,
deliveries, sample acquisition or remuneration, phone, travel, etc. All
out-of-pocket expenses are billed at cost, and are estimated not to exceed



 
 

--------------------------------------------------------------------------------

 



10% of Project Fee Total. If the demands of the project dictate expenses that
exceed this, then written approval will be obtained from Client in advance of
these expenses being incurred. Out-of-pocket expenses $5,000 and up that are
agreed to in advance by Client are subject to a 50% deposit, payable to the
Company prior to ordering the service.


Approvals:
The current authorized approval source for Client is Ken Krivanec.


Terms and Conditions:
This SOW is entered under and pursuant to the Services Agreement between the
Company and the Client (“Agreement”) dated November 30, 2012, and is subject to
all the terms and conditions of that Agreement.




For the Company
 
Accepted for Client
     
MICHAEL HINSHAW
 
KEN KRIVANEC
Signature
 
Signature
     
Michael Hinshaw, President
 
Ken Krivanec, President
         
4/8/13
April 8, 2013
 
Date



















 
Statement of Work – QH-003
Page 2 of 2



 
 

--------------------------------------------------------------------------------

 
